                                                    February 14, 2020



via ECF
Hon. Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                        Re:   United States v. Nicholas Tartaglione
                              16 Cr. 832 (KMK)

Dear Judge Karas:

I write to request that our letter/motion for a hearing on the failure of the BOP-
MCC/Government to preserve surveillance video of the area outside of Mr. Tartaglione’s and
Jeffrey Epstein’s cell from July 23, 2019 be held in abeyance until after the Curcio process and
the other issues regarding counsel are resolved.

As the Court knows, the motion was held pending negotiations between the defense and the
Government to agree to a set of stipulated facts of the events from July 23rd. For reasons related
to the roster of counsel the defense is unable to participate in those negotiations at this time.

The Government has consented to this application


                                                    Respectfully submitted,


                                                           /s/ Bruce A. Barket
                                                    Bruce A. Barket

cc:    via ECF
        (all counsel)
